      4:20-cv-03034-JMG-CRZ Doc # 1 Filed: 03/30/20 Page 1 of 3 - Page ID # 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA



JANE DOE,

               Plaintiff,                                  CASE NO. 4:20-cv-3034

v.                                                         NOTICE OF REMOVAL

C & A INDUSTRIES, LLC,

               Defendant.



TO:     The Clerk of the United States District Court for the District of Nebraska.

        Defendant, C & A Industries, LLC, notifies the Court that it has removed the above-

referenced action from the District Court of Lancaster County, Nebraska, Case No. CI 20-

619, pursuant to 28 U.S.C. §§ 1331 and 1441. In support of their removal, Defendant

states as follows:

        1.     On February 25, 2020, Plaintiff, Jane Doe ("Plaintiff"), filed in the District

Court of Lancaster County, Nebraska, the above-titled civil action, Case No. CI 20-619.

Defendant was served on March 2, 2020. Plaintiff then filed her Amended Complaint on

March 12, 2020, which was served on Defendant on March 16, 2020. The action is

wholly civil in nature, and the United States District Court of Nebraska has original

jurisdiction under 28 U.S.C. §§ 1331.         The action may be removed by Defendant

pursuant to 28 U.S.C. §§ 1441.

        2.     This Court has federal question jurisdiction over the action because

Plaintiff's Amended Complaint seeks relief under the Title VII of the Civil Rights Act and

the Nebraska Fair Employment Practices Act.




                                               1
    4:20-cv-03034-JMG-CRZ Doc # 1 Filed: 03/30/20 Page 2 of 3 - Page ID # 2




       3.     Pursuant to 28 U.S.C. § 1367, the Court has supplemental jurisdiction

over Plaintiff's state law claims because they are so related to the federal claims that

they form the same part of the case or controversy.

       4.     This Notice of Removal is being filed, pursuant to 28 U.S.C. § 1446, within

thirty days of service of the Amended Complaint.

       5.     Defendant expressly reserves all defenses to Plaintiff's claims, including but

not limited to all defenses based in law, equity, statute, constitution, jurisdiction, or

immunity any other defense or avoidance and do not waive any defense by this removal.

       6.     Attached hereto as Exhibit A is Plaintiff's original Summons and Complaint

and Amended Complaint, along with all other pleadings filed to date with the District

Court of Lancaster County, Nebraska.

       7.     Attached as Exhibit B is a true and correct copy of the Notice of Filing of

Notice of Removal, which has been served with this document on all parties and is being

filed with the District Court of Lancaster County, Nebraska.

       8.     Defendants request trial of this matter in Lincoln, Nebraska.

       WHEREFORE, Defendants pray that the above-entitled action be removed from

the District Court of Lancaster County, Nebraska, to the United States District Court for

the District of Nebraska.




                                             2
     4:20-cv-03034-JMG-CRZ Doc # 1 Filed: 03/30/20 Page 3 of 3 - Page ID # 3




       Dated this 30th day of March 2020.

                                     C & A INDUSTRIES, LLC, Defendant,



                                     By: s/Allison D. Balus
                                         Allison D. Balus (NE# 23270)
                                         Susan K. Tvrdy (NE# 26687)
                                     of  BAIRD HOLM LLP
                                         1700 Farnam St, Ste 1500
                                         Omaha, NE 68102-2068
                                         Phone: 402-344-0500
                                         Facsimile: 402-344-0588
                                         abalus@bairdholm.com




                             CERTIFICATE OF SERVICE


       I hereby certify that on this 30th day of March 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent notification
of such filing to the following:

       Kathleen M. Neary, Esq.

And I hereby do certify that I have mailed by United States Postal Service the document
to the following non CM/ECF participants:

       None.



                                        s/Allison D. Balus

DOCS/2440781.1




                                            3
